Mr. Justice McKenna
delivered the opinion of the court.
1. A motion is made to dismiss on the ground that the record presents no Federal question. The motion is overruled.. Plaintiff claimed a right under sections 5197 and 5198 of the Revised Statutes, and the decisions of the courts of the State were adverse to such right. Sec. 709, Revised Statutes.
2. The demurrer of defendant in error was sustained because the action was not “ commenced within two years from the time the usurious transaction occurred.” This ruling was indubitably right if any date mentioned in the petition be that of the usurious transaction or transactions relied on. The latest date mentioned in the petition is the 31st of May, 1894, when, it is alleged, “ J. W. White and the defendant herein (plaintiff in error) . . . took possession of the lands and property described,” in the mortgage which Talbot gave to the bank March 4, 1890. The present suit was commenced October 7,1896, hence not within two years from the 31st of May, 1894, and not within six years from the date of the judgment upon which the property was sold.
But it is contended that the bank fraudulently concealed from the plaintiff that it had charged him with usurious interest, and that, therefore, the period of limitation of the statute did not begin “ until the discovery of the wrong.” A disputable proposition. Besides, it is not available to the plaintiff. The petition does not disclose when the wrong was discovered. On the face of the petition the action was barred, and agairist its allegations and the circumstances detailed in it we cannot indulge the supposition that plaintiff’s consciousness of the wrong was not aroused until some time within two years before the commencement of this action.

Judgment affirnied.

Mr. Justice Gbay took no part in the decision.